     Case 1:20-cv-01428-AWI-EPG Document 23 Filed 01/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT

 7                               EASTERN DISTRICT OF CALIFORNIA

 8

 9
     JAQUICE JONES,                                         Case No. 1:20-cv-01428-AWI-EPG (PC)
10
                                             Plaintiff, ORDER RE: PLAINTIFF’S RESPONSE TO
11                                                      DEFENDANT’S ANSWER
                    v.
12
                                                            (ECF No. 22)
13   G. HERATH-RANDENEY,

14                                         Defendant.

15

16         Jaquice Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

17   this civil rights action pursuant to 42 U.S.C. § 1983.

18         On January 7, 2021, Plaintiff filed a response to Defendant’s answer. (ECF No. 22). As a

19   response to an answer is not permitted, the Court will not address Plaintiff’s response or any

20   requests therein.

21         The Court notes that if Plaintiff wants to amend his complaint, he may file a motion for

22   leave to amend and attach a copy of the proposed amended complaint to the motion.
     IT IS SO ORDERED.
23

24      Dated:     January 12, 2021                              /s/
                                                            UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                        1
